IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2009
                                       No. 08-60247
                                                                       Charles R. Fulbruge III
                                                                               Clerk



ROBERT BROCK, an Individual; MICHELLE BROCK, an Individual,

                                                   Petitioners,

versus

UNITED STATES DEPARTMENT OF AGRICULTURE,

                                                   Respondent.




                               Petition for Review of
                             an Order of the Secretary,
                      United States Department of Agriculture
                      Animal Welfare Act Docket No. 04-0015




Before JOLLY, SMITH, and BENAVIDES, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              1
                                        No. 08-60247

       A judicial officer of the United States Department of Agriculture deter-
mined that the petitioners, Robert and Michelle Brock, had violated the Animal
Welfare Act by acting as dealers of animals without being licensed to do so. The
Brocks petition for review.
       We have examined all of the submissions, including post-submission letter
briefs that the attorneys were permitted to file.1 We also have consulted pertin-
ent parts of the record and the applicable law.
       The decision of the judicial officer is sound. There is substantial evidence
on all the elements needed for a finding of violation, including, inter alia, that
the Brocks took part in the transfer of the subject animals; that the transfer was
for compensation or profit; and that the Brocks were “dealers.” The claim that
the transactions had no effect on interstate commerce is without merit even if
it was not waived.
       Because there is no error of fact or law, the petition for review is DENIED.




       1
         Despite his diligent efforts to make alternate travel arrangements after experiencing
airline and weather delays that were well beyond his control, petitioners’ counsel was unable
to appear for oral argument. We permitted both sides to submit letter briefs after the sched-
uled argument date, particularly to allow the absent attorney to supplement his other submis-
sions. Especially given the steep standard of review, this is not a close case, and the petition-
ers were not prejudiced by the inability of their counsel to present oral argument.

                                               2